Case 2:20-cv-00014-JPJ-PMS Document 74 Filed 09/16/21 Page 1 of 3 Pageid#: 469




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (Big Stone Gap Division)

 MELINDA SCOTT,
                                  Plaintiff,

 v.                                                  Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                           ____
 SOCIAL SERVICES, et al.,

                                 Defendants.


 !
                            MOTION TO TAKE JUDICIAL NOTICE

      NOW COMES Defendant Joshua Moon, by counsel, and submits this Motion for the Court

 to take Judicial Notice of the opinion of the Fourth Circuit Court of Appeals in In re Scott, 719

 Fed. App’x 281 (4th Cir. 2018) in any further proceedings. In support of this Motion, Defendant

 Moon states as follows:

      1) The opinion in question is attached for ease of reference as Exhibit A.

      2) Plaintiff recently informed this Court that the case in question “had nothing to do with an

         appeal bond.” ECF 73-6 (attached for ease of reference as Exhibit B).

      3) By contrast, the Fourth Circuit Court of Appeals’ opened its decision by stating,

         “Melinda L. Scott petitions for a writ of mandamus seeking an order directing the district

         court and two Virginia state courts to permit her to proceed with an appeal in state court

         without paying an appeal bond.”

      4) Fed. R. Evid. 201 (d) permits this Court to take judicial notice “at any stage.” The Fourth

         Circuit has held that "the most frequent use of judicial notice of ascertainable facts is in
Case 2:20-cv-00014-JPJ-PMS Document 74 Filed 09/16/21 Page 2 of 3 Pageid#: 470




       noticing the content of court records." Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236,

       1239 (4th Cir. 1989).

    5) In re Scott, 719 Fed. App’x 281 (4th Cir. 2018) is relevant for at least two purposes even

       at this late stage of the district court proceedings: First, it sheds light on the pending

       motion to require an appeal bond in this case. Second, it sheds light on the Plaintiff’s

       tactics in this litigation, which will be the subject of a future motion.

    WHEREFORE Defendant Moon moves that this Court take judicial notice of in In re Scott,

    719 Fed. App’x 281 (4th Cir. 2018) when considering the veracity of statements made by the

    Plaintiff in correspondence to the Court dated September 16, 2021.

                       Respectfully submitted this the 16th day of September, 2021,

                                               JOSHUA MOON

 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB #87482
 Hardin Law Office
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: 202-802-1948
 Email: MatthewDHardin@protonmail.com
Case 2:20-cv-00014-JPJ-PMS Document 74 Filed 09/16/21 Page 3 of 3 Pageid#: 471




                                       Certificate of Service

         I hereby certify that I will file a true and correct copy of the foregoing document with the
 Court’s CM/ECF system, which will electronically serve counsel of record. I will also deposit a
 true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
 prepaid, directed to:

                        Melinda Scott
                        2014PMB87
                        Post Office Box 1133
                        Richmond, VA 23218

        Dated: September 16, 2021

                                       /s/Matthew D. Hardin
                                       Matthew D. Hardin
                                       Counsel for Joshua Moon
